[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION IN LIMINE TO PRECLUDE DEATH QUALIFICATION II
This issue has been fully addressed and fully considered by the Connecticut Supreme Court in State of Connecticut v. Janet Griffin,251 Conn. 671 (1999). The defendant's requests have been considered by the Supreme Court and rejected.
Accordingly, the defendant's motion in limine to preclude Death Qualification II is denied.
So ordered,
  ___________________, J. D'ADDABBO, J.